 In the Matter of WILSON & Co., INC., EMPLOYERandUNITED PACK-INGHOUSE WORKERS OF AMERICA, C. I. 0., LOCAL No. 6,1 PETITIONERIn the Matter of WILSON & Co., INC., EMPLOYERandHARRISON LUKENSAND RICHARD SMITH, EMPLOYEES, PETITIONERSandUNITED PACK-INGHOUSEWORKERS OF AMERICA, C. I. O. LOCAL No. 6, UNIONCases Nos. 18-RC-234 and 18-RD-22, respectively.DecidedFebruary 8,1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions for certification and decertification dulyfiled, a consolidated hearing was held before a hearing officer of theNational LaborRelationsBoard.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, theBoard has delegated its powersin connection withthis case to a three-man panelconsistingof the undersigned BoardMembers.*Upon the entire recordin this case,the Board finds:1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.LocalNo. 6 claims to represent certain employees of the Em-ployersThe Petitioners in the decertification case, employees of theEmployer, assert that Local No. 6 is no longer the representative of theEmployer's employees within the meaning of Section 9 (a) of the Act.I The name of this Petitioner,hereinafter called Local No.6,appears as amended atthe hearing.2 The Employermoved to dismiss the petition in Case No.18-RC-234, because of thependency of unfair labor practice proceedings instituted against the Employer by LocalNo. 6 and its International,in Cases Nos.13-CA-108 and 18-CA-60.This motion isdenied inasmuch as waivers with respect to those cases have been filed with the Board bythe charging unions.The Employer'smotion to dismiss the RC petition herein on the ground that UnitedPackinghouseWorkersof America,C. I. 0., hereinafter called the International,has notcomplied with Section 9(h) is also denied, the Board having determined administrativelythat said Union is, in fact,in compliance with Section 9 (h). The hearing officer properlyrejected the Employer's offer of proof on this point.Matter of LionOilcompany, 76N L. R. B.565.The Petitioners in the RD case moved to sever that case from the RCcase.This motion is denied,as is the motion of Local No.6 to dismiss the RD petitionand to direct an election on the basis of the RC petition alone.Matter of GeneralMotorsCorp.,79 N. L.R. B. 1525*Houston,Reynolds,and Gray.B On September 3, 1940,the Board certified Local No.6 as the representative of theemployees as indicated in paragraph 4, herein.See 14 N.L. R. B. 283, 291;24 N. L. R. B.731.Thereafterthe International executed a series of contracts with the Employer cover-ing the instant employees.81 N. L.R. B., No.92.501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affectingcommerce existsconcerning the representa-tion of certainemployeesof the Employer, within themeaning ofSection 9 (c) (1) and Section2 (6) and(7) of the Act.4.The appropriate unit:On September 3, 1940, the Board certified LocalNo. 6 as the repre-sentative of the productionand maintenanceemployees at the Em-ployer'sAlbert Lea plant, excluding clerical and office employees,teamsters, checkers,foremen, assistant foremen, and"supervisoryemployees."In addition to the foregoing exclusions, the Employer and the RDPetitionersseek, andLocal No. 6 opposes, theexclusion of garagemaintenanceemployees,scalers,and restaurant employees.The Em-ployer and the RD Petitionerswould,moreover,include in the unitonly "hourly paidand piecework"production workers.Local No. 6opposes the quotedlimitation.(1)The proposal that we distinguishbetween employeessolely onthe basis of difference in the mode of payment is, in the absence ofagreement of theparties,rejected as contrary to Boardpolicy.Mat-ter of E. I. du Pont deNemours andCompany,63 N. L. R. B. 1387.(2)Garagemaintenance employees.These employees grease,wash, repair, and otherwisemaintainthe Employer's trucks.Since1944, when the maintenancegarage wasfirst established,these em-ployees have been treated by the parties as within the contract unit.No other union has soughtto representthem.InMatter of Wilson &Co., Inc.,80 N. L. R. B. 560, the Board declined to sever similar em-ployees from the plant-wide unit at another plant of the Employer.We will, accordingly, include thegarage maintenanceemployees inthe unit.(3)The scalers.These employees determine and record the weightof products, which they report to the plant office.Their reports areused as a basis for billing customers and in determining productionand labor costs.The Employer would exclude them either as clericalworkersor asconfidential employees.Part of the scalers (hourlypaid) have been treated as within the contract unit in this plant and inthe majority of the Employer's other plants; the weekly paidscalershave however, been excluded from such plant-wide unit in this and inall other plants of the Employer.While the duties of hourly paid andweekly paid scalers are substantially identical, the hourly paid, butnot the weekly paid, scalers, interchange with the production em-ployees and often assist in production work while scaling.We findthat the work of the scalers is not such as to require their exclusionfrom the unit as confidential employees. SeeMatter of Wilson cfi Co.,Inc.,68 N. L. R. B. 592.While the duties of the scalers are in the main WILSON & CO., INC.503similar to those of the plant clerks, who are excluded from the unit, webelieve that, in view of the special bargaining history of the hourlypaid scalers in this plant and other plants of the Employer, and theirinterchange with production workers, they may appropriately be in-cluded in the unit 4Absent any similar factors in the case of theweekly paid scalers, they will be excluded.(4)The restaurant employeeswork in the plant cafeteria, wherethey serve production employees, among others.They were not spe-cifically named in the Board certification of Local No. 6, but from1940 to 1944 were treated as within the contract unit.For reasonsstated inMatter of Wilson &Co., 81 N. L. R. B. 497, we will includethe restaurant employees in the unit.We find, therefore, that the following employees of the Employeconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's plantin Albert Lea, Minnesota, including the garage maintenance employ-ees, restaurant employees, and hourly paid scalers, but excludingclerical and office employees, teamsters, checkers, weekly paid scalers,foremen, assistant foremen, and all other supervisors as defined in theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by United Packinghouse Workers of America,C. I.O., Local No. 6.i SeeMatter ofWilaonAGo., Inc.,68 N.L. R. B. 592(where weekly paid scalers in theEmployer's Chicago WholesaleMarket were included in a production unit,the Board relyingin part on their prior voluntary inclusion in that unit).